Simmons, C. J.

1. The seller of personalty who reserved the title, could, after obtaining a judgment against the buyer for the ■price and collecting a portion, of the same, nevertheless, without canceling the judgment or paying or tendering back what had heen received, maintain against the buyer an action of bailtrover for the purpose of collecting the balance of the purchase-money, with interest thereon. Dykes v. McVay, 67 Ga. 502; Bowen v. Frick & Co., 75 Ga. 786.
2. The defendant could defeat (the action by tendering the balance due; or he could, by pleading and proving the facts as they existed, limit the plaintiff’s reoovery as above indicated. Morton r. Frick Co., 87 Ga. 230, 233. Judgment aflh'med.